Citation Nr: 0533850	
Decision Date: 12/15/05    Archive Date: 12/30/05

DOCKET NO.  94-36 064A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2. Entitlement to service connection for residuals of an 
arthroplasty of the right 5th toe.

3. Entitlement to service connection for residuals of an 
arthroplasty of the left 5th toe.


REPRESENTATION

Appellant represented by:	Richard Paul Cohen, Attorney 


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel 


INTRODUCTION

The veteran served on active duty from August 30, 1991, to 
September 30, 1992, and had 4 years and 24 days of active 
service prior to August 1991, including a period of active 
duty from May 1973 to May 1975 and numerous periods of active 
duty for training.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 1994 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York, which, inter alia, denied service connection for the 
stated disabilities.

The veteran appealed the denials and, in March 1997, the 
Board dismissed the veteran's service connection claims on 
the basis that his response to the statement of the case 
(SOC) failed to allege any error of fact or law as to those 
claims.  

The veteran appealed that decision to the United States Court 
of Appeals for Veterans Claims (Court).  In December 1998, 
while his case was pending at the Court, VA's Office of 
General Counsel and the veteran's attorney-representative at 
that time filed a Joint Motion for Remand and to Stay Further 
Proceedings.  In a December 1998 Order, the Court vacated the 
Board's March 1997 decision and remanded the case to the 
Board.  Additional development was subsequently carried out, 
and in a February 2000 decision, the Board denied the claims.  
In April 2001, VA's Office of General Counsel filed a Motion 
for Remand and to Stay Further Proceedings.  Pursuant to the 
motion, the Court in October 2001 vacated the Board's 
February 2000 decision with respect to the service connection 
claims and remanded the case to the Board.  In a decision, 
dated June 14, 2002, the Board denied the service connection 
claims.

In April 2003, however, the Board vacated its June 2002 
decision, explaining that a letter from the veteran's 
attorney-representative had been received at the Board on 
June 13, 2002, in which he requested additional time to 
review the record and to present additional evidence and 
argument.  The Board noted that this letter had not been 
associated with the claims file at the time of the Board's 
June 14, 2002, decision.  The Board stated that a new 
decision would be issued.

In June 2003, the Board remanded this case to the RO for 
compliance with the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096.  Following the requested development, the RO in January 
2004 continued its previous denial of the claimed benefits.

In June 2004, the Board denied, inter alia, service 
connection for tinnitus, service connection for residuals of 
an arthroplasty of the right 5th toe, and service connection 
for residuals of an arthroplasty of the left 5th toe.  

In June 2005, a joint motion to vacate in part and remand was 
filed, which stated that the Board's adjudication of the 
issues of service connection for tinnitus, service connection 
for residuals of an arthroplasty of the right 5th toe, and 
service connection for residuals of an arthroplasty of the 
left 5th toe should be vacated and the matters remanded for 
readjudication.  Pursuant to said joint motion, the Court 
issued an order in June 2005 granting the motion.       


REMAND

The veteran's claims folder contains a DD Form 214 listing 
active duty from May 15, 1973 to May 14, 1975.  It was also 
reflected that the veteran had three months and 24 days of 
prior inactive service.  Another DD Form 214 lists a period 
of active duty from August 30, 1991 to September 30, 1992, 
and stating that the net active service for the period was 
one year, one month, and one day.  Total prior active service 
was stated to be four years and 24 days, and total prior 
inactive service was stated to be 14 years, six months, and 
14 days.  However, another DD Form 214 lists active service 
from January 16, 1990 to September 30, 1992, but also lists 
net active service for the period as one year, one month, and 
one day, total prior active service of four years and 24 
days, and total prior inactive service of 14 years, six 
months, and 14 days.  Additionally, the record contains a 
letter from the Department of the Navy directing the veteran 
to report by February 8, 1988 for a period of 12 days of 
active duty for training (ACDUTRA).  Other records reflect 
ACDUTRA in 1979, 1980, 1981, 1982, and 1989.            

The June 2005 joint motion stated that the Board should have 
identified with precision all of the veteran's periods of 
service.  

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC for the following actions:

1.  Verify all periods of active duty, 
active duty for training, and inactive 
duty for training.  Thereafter, obtain 
all service medical records for the 
periods pertaining thereto which have not 
yet been associated with the claims 
folder.  If any period of service cannot 
be verified, or if any service medical 
records cannot be obtained, such should 
be noted in the record, to include an 
explanation of all measures taken to 
verify the period of service or obtain 
the records.  The veteran is to be 
provided notice which identifies any 
records unable to be obtained, explains 
the efforts VA made to obtain such 
records, and describes any further action 
VA will take regarding the claims, 
including informing the veteran that VA 
will decide the claims based on the 
evidence of record unless he submits the 
records VA was unable to obtain.  In this 
regard, the veteran is also to be 
informed that he is ultimately 
responsible for providing the evidence.             

2.  Readjudicate the claims and, 
thereafter, if the claims on appeal 
remain denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.      

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
C.W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


